DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juneyoung Kim on 3/9/2022.

The application has been amended as follows: 
		In the claims:

			Claim 5, line 2: “a Z axis” was changed to –the Z axis--.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing unit configured to fix” in claim 1; “attachment unit configured to reattach” in claim 1; “first transfer unit configured to transfer” in claim 4; “second transfer unit configured to reciprocated and transfer” in claim 8; and “tension application member configured to apply tension” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

The limitation “fixing unit configured to fix” requires the generic “unit” structure, followed by the functional language “to fix”, without reciting sufficient structure to perform the intended use.  This will be interpreted as: unit 10, comprising a porous plate 12, disclosed in applicant’s specification at page 8, lines 11-15, and shown in figures 2 and 4-10; and equivalents thereof.
The limitation “attachment unit configured to reattach” requires the generic “unit” structure, followed by the functional language “to reattach” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 30, having a support plate 12, attachment roller 32 rotatably coupled to the support plate 31, a second roller driving member 33 that is shaft-coupled to the attachment roller 32, tension application member 34, second vacuum pump, and second transfer unit 36 as disclosed in applicant’s specification at page 8, line 16 – page 9, line 4, and shown in figures 2 and 4-10; and equivalents thereof.
The limitation “first transfer unit configured to transfer” requires the generic structure “unit” followed by the functional language “to transfer” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 28, described in applicant’s specification at page 8, lines 8-15, and shown in figures 2 and 4-10; and equivalents thereof.
The limitation “second transfer unit configured to reciprocate and transfer” requires the generic structure “unit” followed by the functional language “to reciprocate and transfer” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 36, described in applicant’s specification at page 10, lines 1-6, and shown in figures 2 and 4-10; and equivalents thereof.


Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: separation rollers having cohesive external layers are well-known in the art, as are units capable of attaching a film in a manner disclosed.  TSUJIMOTO et al. (U@ 2007/0235131) teaches a separation roller 32 on a transfer unit that can apply a film to a surface of a laminate and thereafter peel a film from the laminate.  HAYASAKA (US 2006/0191633), BRINKMANN (US 2003/0037877), OFF et al. (US 4,328,061), LUHMAN et al. (US 4,781,782)), RIEGER (US 3,369,952), OHNO et al. (US 2015/0151531), KYE et al. (US 2008/0236743), JANG et al. (US 2008/0185100), HUANG et al. (US 2016/0159069), AHN et al. (US 9,242,414), GARBEN (US 2009/0288760), and KOBAYASHI (US 8,142,595) teach similar apparatuses for attaching and detaching laminate layers.  However, the prior art of record does not teach or fairly suggest such an apparatus comprising a separation unit having a separation roller and an attachment having the structure herein construed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/               Examiner, Art Unit 1745                                                                                                                                                                                         
/PHILIP C TUCKER/               Supervisory Patent Examiner, Art Unit 1745